Citation Nr: 1211204	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service in the Army Reserves from May to August 1991 and subsequent active duty in the Army from March 1992 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) because, as will be explained, the Veteran has requested the rescheduling of his hearing before the Board.


REMAND

In his March 2010 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Member (Veterans Law Judge) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The RO sent him a letter in July 2010 concerning his hearing request and another letter in October 2011 indicating his hearing had been scheduled for December 7, 2011.  The letter also apprised him of the location and time of the hearing and provided other helpful information.

On December 1, 2011, so about a week prior to the date of that scheduled hearing, the Veteran's representative submitted a statement - along with a statement from the Veteran to him - asking to reschedule the hearing because the Veteran would be on a temporary duty assignment ("TDY") until December 18, 2011, and recently had learned that it would be extended even beyond that to January 31, 2012.  Therefore, he would be unable to make his hearing scheduled in the interim for December 7, 2011.  So they requested the hearing be rescheduled for after January 31st, preferably in February 2012, so he could be present at the hearing to respond to his appeal request in person.

Pursuant to this request, the RO notified the Veteran in January 2012 that his hearing had been rescheduled for February 17, 2012.  He failed to appear for even that rescheduled hearing, however, which, absent a showing of good cause, would require the Board to deem his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2011).

But other records show the RO received a letter from him on February 23, 2012, so just about a week after that rescheduled hearing, indicating he was still on TDY until February 25, 2012, and that he had only learned from his wife after the fact that he had missed his hearing that was rescheduled for February 17, 2012.  Consequently, after apologizing sincerely for the oversight, he requested that his hearing again be rescheduled.

He again has provided sufficient justification for failing to report for even that rescheduled hearing, so his hearing again must be rescheduled.  38 C.F.R. §§ 20.700(a), 20.704.

According, the claim is REMANDED for the following action:

Again reschedule the Veteran's Travel Board hearing at the earliest available opportunity.  Also inform him that he may have a videoconference hearing before the Board, instead, if available sooner, it would comport with his schedule (return from TDY), and he agrees to this other type of hearing before the Board.  If, for whatever reason, he decides he no longer wants a Travel Board hearing (or, as an alternative, a video-conference hearing), then this must be documented in his claims file, also if he again fails to report for his hearing.  Notify him of the date, time and location of his hearing and put a copy of this letter in his claims file.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


